       Case 7:19-cr-00019-HL-TQL Document 81 Filed 08/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               VALDOSTA DIVISION

UNITED STATES OF AMERICA               :
                                       :          CRIMINAL NO. 7:19-CR-19 (HL)
            v.                         :
                                       :
VICTORIA JUNE VELEZ,                   :
                                       :
      Defendant                        :
______________________________________ :

                                          ORDER

       Upon the motion of the government, and for the reasons stated in the government’s

motion, this case and pending indictment as to VICTORIA JUNE VELEZ are hereby

DISMISSED with prejudice.

       SO ORDERED this _____
                        23rd day of _________________,
                                          August       2021.




                                    __________________________________________
                                       s/Hugh Lawson
                                    HUGH LAWSON
                                    SENIOR UNITED STATES DISTRICT JUDGE




Presented by:

/s/Robert D. McCullers
ROBERT D. MCCULLERS
Georgia Bar No. 486976
Assistant U.S. Attorney
United States Attorney=s Office
Middle District of Georgia
P.O. Box 1702
Macon, Georgia 31202
(478) 752-3511
Robert.mccullers@usdoj.gov
